Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Press Release Source: BioCurex, Inc. BIOCUREX SHAREHOLDERS OVERWHELMINGLY APPROVE INCREASE IN COMPANYS CAPITALIZATION AND NAME CHANGE RICHMOND, British Columbia, October 28 th 2009  Whispering Oaks International, Inc., d/b/a BioCurex (OTCBB: BOCX - News ) announced today that at a special meeting of shareholders on October 27, 2009, its shareholders overwhelmingly approved the proposals to change its legal name to BioCurex, Inc. and to increase the Companys capitalization to 450,000,000 shares of common stock. The Company has been conducting business under the trade name BioCurex. The proposals were approved by more than 70% of the shares eligible to vote at the meeting and by more than 95% of the voted shares. We are very pleased with the outcome of the shareholders meeting, said Dr. Ricardo Moro, the Companys Chief Executive Officer. On behalf of the board of directors and management, I want to thank our shareholders for their support and confidence. Over the past several years we have built recognition for the name BioCurex, which we believe more accurately describes our goals and what we do. In addition, the increase in the Companys capitalization allows us to proceed with our plans to raise money in a registered public offering of our securities. Earlier this month we filed a registration statement with the U.S. Securities and Exchange Commission for a $6 million equity offering. Successful completion of this financing will provide us with capital to continue our development efforts, pursue regulatory approvals and commercialization of the point-of-care rapid test format of our RECAF cancer marker testing technology, and to commence marketing our other test formats in sectors where regulatory approvals are not required. The Company also announced that its board of directors has appointed Antonia Bold de Haughton, the Companys senior administrator, as a member of the Companys board of directors and corporate secretary and that Gladys Chan, CGA, the Companys comptroller has been appointed as the Companys new chief financial officer. These appointments are effective immediately. With Ms. Bold de Haughtons appointment, the number of directors constituting the Companys entire board of directors stands at five. Both Antonia and Gladys have been loyal, dedicated and valuable employees. I am extremely pleased that the board has recognized their contributions to BioCurex and has seen fit to reward them with these appointments, said Dr. Moro. Antonia has been with the company since its inception and also has served as a director of other public reporting companies. As such, she brings a wealth of experience to our board. Gladys has served as our comptroller for over four years and is intimately familiar with our business and finances. Securities Law Disclaimer A registration statement relating to the securities described in this press release has been filed with the U.S. Securities and Exchange Commission but has not been declared effective. The securities may not be sold nor may offers to buy any of the securities be accepted prior to the time the registration statement becomes effective. In addition, the securities may not be sold or offered in any state where the offer and sale of such securities has qualified in such state.
